— Appeal by defendant from two judgments of the Supreme Court, Queens County (O’Dwyer, J.), both rendered June 16,1982, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon jury verdicts, and imposing sentences.
Judgments affirmed.
The errors with regard to the prosecutor’s summation were not properly preserved for review as no objection was raised at trial to the comments (People v Thompson, 97 AD2d 554). The trial court’s Sandoval ruling was fair. The court considered defendant’s history and precluded examination as to three previous convictions, but permitted examination as to others which were close in time to the instant offense. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.